DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number in the pre-grant publication corresponding to this application, US 2020/0198976. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 12/6/2019 has been received and will be entered.
Claim(s) 1-15 is/are pending.
Claim(s) 1, 2, 3, 4, 6, 9, 10, 11, 12, and 15 is/are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 12-15 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites:
A method of manufacturing a graphene film comprising vertically aligned graphene; 
providing a strip of horizontally aligned graphene arranged on a supply reel….

The transitional phrase is understood as limiting the “graphene film” language. It is submitted that a second transitional phrase is missing, limiting the method – e.g. “A method of manufacturing a graphene film comprising vertically aligned graphene, the method comprising….” The Examiner suggests this, or similar language adopting a different transitional phrase. 
	Claim 12 is separately indefinite for the “vertically aligned” language in the preamble. It is unclear how to construe this language in view of the specification. As understood, the basic process itself, shown in Figure 1, does not actually result in “vertically aligned” graphene:

    PNG
    media_image1.png
    462
    622
    media_image1.png
    Greyscale

As understood, the graphene film 106 is “horizontal” when it is parallel to support plate 118. Arguably, under one interpretation of alignment, a line tangent to graphene film 106 when the film is on rolls/reels 104 and 108, will exist in all directions, including vertical. It is unclear if this construction of vertical, which only addresses graphene in one (or two) location(s) on a roll, is reasonable. The Specification states that “To form a graphene film with vertically aligned graphene, the graphene roll is cut, which for example may be done using a blade cutting machine, a laser cutting machine or plasma cutter.” (S. 2: [0024]) (emphasis added). Claim 12 recites cutting in the last limitation, but does state that this makes the graphene “vertically aligned.” Cutting alone would not inherently orient the graphene in a vertical manner. In sum, it is unclear what is required by the “vertically aligned” language in the context of the method. 
	Dependent claims not specifically addressed import the issues of the claims from which they depend. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1, 3, 4, 6, 9, and 10 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/085708 to Laudan (08-2007; C09J 7/02, cited by applicants) in view of:
(i) US 2015/0262724 to Naito, et al. 

Citation is given to the machine translation accompanying this action.
Claim 1 is drawn to “[a]n arrangement for manufacturing a roll of graphene.” The “arrangement” is interpreted as an apparatus. Per MPEP practice and applicable law, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115 (citations omitted). Thus, here, the claims are not limited by the various recitations of graphene film, adhesive, etc. 
With respect to Claim 1, this claim requires “a supply reel configured to hold a strip of graphene film.” A supply reel is taught. (Laudan “Figure 5,” 15: [0029]) (“A support roll (20) is mounted on a reel and is passed through the adhesive deposition device (3).”).  The reel is interpreted as configured to hold a strip of graphene film. 
Claim 1 further requires “a winding reel configured to wind the strip of graphene film into a roll of graphene film.” A winding reel is taught. (Laudan “Figure 5”) (reel winding “finished product 2”). 
Claim 1 further requires “a motor controlling the winding reel.” Laudan would not appear to explicitly recite a motor. This difference does not impart patentability. Using motors to rotate reels is old and known. Official notice is taken. In support of taking official notice, Naito is provided. See e.g. (Naito 5: [0078]) (“The feed roller 71a and the wind-up roller 71b are preferably motor-driven rollers…”). To the extent a motivation to use a motor is needed, a motor would seem to facilitate continuous operation and/or eliminate the need for other means of powering the apparatus (e.g. hand-cranking). Alternatively or additionally, the combination reflects substitution of known elements to achieve predictable results. This does not impart patentability. MPEP 2143. 
Claim 1 further requires “a dispenser configured to dispense a fluid adhesive on a graphene film running from the supply reel to the winding reel.” Laudan teaches a “trough (32)” which contains liquid glue, i.e. an adhesive. (Laudan “Fig. 5,” 15: [0030]). The trough dispenses the adhesive. Id. 
As to Claim 3, a doctor blade between the dispenser and the winding blade (in the direction of travel of the work piece) is taught. (Laudan “Fig. 5,” 16: [0034], passim). 
As to Claim 4, heater (4) appears to support the work piece, and as such is interpreted as a support plate. (Laudan “Fig. 5,” 17: [0036]). 
Claim 6, roller 31 is interpreted as a dispenser wheel. Trough 32 is the container. (Laudan “Fig. 5,” 15: [0031] et seq.). 
As to Claim 9, the discussion of Claim 1 and the dispenser is relied on. 
As to Claim 10, the discussion of Claim 1 and the motor is relied on. 

II. Claim(s) 2 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/085708 to Laudan (08-2007; C09J 7/02, cited by applicants) in view of:
(i) US 2015/0262724 to Naito, et al., and further in view of:
(ii) US 2017/0291332 to Braley, et al.

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claim 2, to the extent Laudan may not teach “compression rollers,” this difference does not impart patentability. In a similar apparatus/arrangement, Braley teaches what are construed as compression rollers. (Braley 7: [0094]) (“one or more second rollers 514 (e.g., to apply pressure or pressure and heat”). One would be motivated to add “compression rollers” to “direct or guide the coupled combination of the [work piece] along the processing path.” (Brealey 7: [0095]). Alternatively or additionally, the combination reflects application of known elements to achieve predictable results. This does not impart patentability. MPEP 2143. Location of the compression rollers is a matter of design choice to facilitate direction of the work piece, as needed.  

III. Claim(s) 12-15 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al., High-performance thermal interface materials consisting of vertically aligned graphene film and polymer, Carbon 2016; 109: 552-557 (cited by Applicants, hereinafter “Zhang at __”) in view of:
(i) Applicants Admissions, and 
(ii) WO 2007/085708 to Laudan (08-2007; C09J 7/02, cited by applicants).

With respect to Claims 12-15, and notwithstanding the issues above, Zhang teaches winding graphene, applying polydimethylsiloxane (PDMS) – one of the adhesives disclosed in the Specification  (S. 4: [0052]), cutting the graphene/PDMS composite, then rotating the composite to vertically align the graphene. See generally (Zhang at 553, “Fig. 1”).  The difference between the claims and the prior art is that Zhang rolls the graphene first around two needles and applies the adhesive, versus applying the adhesive to graphene from a roll, then re-rolling the graphene. This difference does not impart patentability. 
The Specification admits that graphene “strips or films are [ ] commercially available.” (S. 2: [0024]). The difference then is the manner in which the adhesive is applied. Landon is discussed above, and the discussion is incorporated herein by reference. Briefly, Landon teaches a method for applying adhesives to films. (Landon 12: [0024] et seq., passim). Use of known techniques to achieve predictable results does not impart patentability. MPEP 2143.  Changing/optimizing the amount of adhesive is within the skill in the art. (Landon 12: [0024]). 

Allowable Subject Matter
Claims 5, 7, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736